Citation Nr: 0729344	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-26 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.

2.  Entitlement to service connection for sterility due to 
radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.

Initially, these matters came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision.

The veteran testified at an RO hearing in June 2005.  Later, 
in August 2006, the veteran testified at a Board hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
Copies of these hearing transcripts are of record.

In November 2006, the undersigned granted the motion for 
advancement of the appeal on the Board's docket, under 
38 U.S.C.A. § 7107(a)(West 2002); 38 C.F.R. § 20.900(c) 
(2006).

In March 2007, the Board remanded to case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The case is now before the Board for 
further appellate consideration.

For the reasons expressed below, the issue of service 
connection for sterility due to radiation exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC, in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

As a final preliminary matter, the Board notes that, at both 
his RO and Travel Board hearings, the veteran appears to have 
raised the issue of service connection for depression/anxiety 
as secondary to his claimed sterility.  This issue has not 
been adjudicated by the RO and is referred to the RO for 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).
FINDING OF FACT

The medical evidence does not show the acquired absence of 
one or both testicles or the absence of spermatozoa.


CONCLUSION OF LAW

The criteria for SMC based on the loss of use of a creative 
organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. § 3.350(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Dingess/Hartman also held that in rating 
cases, a claimant must be informed of the rating formula for 
all possible schedular ratings for an applicable rating code, 
and that VA must provide information regarding the effective 
date that may be assigned.  

As such, the Board notes that an April 2004 pre-rating letter 
and May 2005 and March 2006 post-rating letters provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his SMC claim based on the loss of 
use of a creative organ, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and that he should 
provide evidence in his possession.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

While the AMC did not inform the appellant how disability 
ratings and effective dates are assigned, and the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman, until the March 2006 post-rating letter, on 
these facts, such omission is not shown to prejudice the 
veteran.  Because the Board's decision herein denies the 
veteran's SMC claim, neither a disability rating or an 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  

The statement of the case (SOC) and the supplemental 
statement of the case (SSOC) issued in August 2005 and June 
2007, respectively, reflect readjudication of the SMC claim 
decided on appeal.  Hence, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  As the veteran 
presented testimony at a June 2005 RO hearing and an August 
2006 Board hearing, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his SMC claim and has been provided ample 
opportunity to submit such information and evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided on appeal.  Pertinent 
evidence associated with the claims file consists of the 
veteran's WD AGO Form 53-55, a post-service private 
physician's statement, an independent medical opinion, and a 
VA examination report.  Various lay statements and a 
transcript of the veteran's oral testimony also are of 
record.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the VA, the 
veteran has been notified and made aware of the evidence 
needed to substantiate his SMC claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with his SMC claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran.  Any such error is deemed harmless 
and does not preclude appellate consideration of the matter 
being decided.  See Mayfield, 20 Vet. App. at 543.  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  SMC

Under the provisions of 38 U.S.C.A. § 1114(k) (West 2002), 
SMC is payable if a veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs.  38 C.F.R. 
§ 3.350(a) (2007).  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or ovaries or other creative organ.  
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1)(i).

Loss of use of one testicle will be established when 
examination by a board finds that:

(a) The diameters of the affected 
testicle are reduced to one-third of the 
corresponding diameters of the paired 
normal testicle, or

(b) The diameters of the affected 
testicle are reduced to one-half or less 
of the corresponding normal testicle and 
there is alteration of consistency so 
that the affected testicle is 
considerably harder or softer than the 
corresponding normal testicle; or

(c) If neither of the conditions (a) or 
(b) is met, when a biopsy, recommended by 
a board including a genitourologist and 
accepted by the veteran, establishes the 
absence of spermatozoa.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran does not have a service-connected 
disability that has resulted in his loss of use of a creative 
organ.  The basis of this claim appears to be the veteran's 
assertion in both written statements and hearing testimony 
that he is sterile due to in-service exposure to radiation, 
as part of training for, and duties associated with, being an 
x-ray technician.  The veteran testified that he had no 
children after his marriage in 1951; that, after seeing a 
private doctor for tests in 1959, he was told that his wife 
was able to conceive but he was sterile; that the doctor who 
told him that information is deceased and there are no 
records available; and that another doctor has written an 
opinion that his claimed sterility is due to in-service 
radiation exposure.  

In this case, the veteran has neither asserted that his 
testicles are reduced or absent, nor is there any medical 
evidence showing such.  He did not report that he was unable 
to have vaginal penetration with ejaculation, but the veteran 
maintains that he is sterile.  The veteran was unable to 
produce a specimen on-site at the May 2007 VA examination.  
Even so, because the specimen that the veteran brought in 
from home showed that he had spermatozoa within the normal 
concentration range in his semen, the examiner felt that a 
biopsy was not warranted to establish the absence of 
spermatozoa.  Therefore, the veteran is not infertile due to 
the absence of spermatozoa or the acquired absence of one or 
both testicles.  In sum, the preponderance of the evidence 
clearly shows that the veteran does not have the loss of use 
of a creative organ, as such, the benefit-of-the-doubt 
doctrine is not applicable.  Accordingly, this claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to SMC based on loss of use of a creative organ 
is denied.


REMAND

The appellant contends that service connection is warranted 
for sterility due to exposure to ionizing radiation during 
his period of service while training to be, and serving, as 
an x-ray technician.  

The Board further notes that the duty to assist includes 
obtaining additional information and a medical examination or 
opinion, when necessary for an adequate determination.  In 
denying the claim, the RO stated that there was no objective 
evidence showing the amount of radiation that the veteran was 
exposed to due to being an x-ray technician during service.

The RO did request service personnel and medical records and 
documentation of radiation exposure from the National 
Personnel Records Center (NPRC).  In a November 2004 
response, the NPRC stated that this was a fire-related case, 
and that there are no service medical records or Surgeon 
General's Office records, and that the files could not be 
reconstructed.  The NPRC requested that a NA Form 13055 be 
completed.  Where service medical records are unavailable, 
the heightened duty to assist includes the obligation to 
search for alternate methods of proving service connection.  
See Moore v. Derwinski, 1 Vet. App. 401 (1991).

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and 
lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 
(1992).  The Court has further held that the duty to assist 
the appellant includes advising him/her that, even though 
service records are not available, alternate proof to 
support the claim will be considered.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The appellant has been afforded 
the opportunity to provide lay or medical evidence, which 
might support his claim.  In particular, in a May 2005 
letter the RO asked the veteran to complete an NA Form 
13055, in order to make an attempt to reconstruct his 
records.  The veteran did not respond.  

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have been treated the veteran, especially 
soon after separation, and letters written during service.  
VA Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It does not appear that 
the RO has advised the appellant regarding the alternative 
evidence, which may be submitted instead.  Therefore, the RO 
should contact the veteran and advise him that, in light of 
his missing records, he may provide such alternative 
evidence.  In addition, the RO should ask the veteran again 
to fill out an NA Form 13055, in order to make an attempt to 
reconstruct his service records.  The veteran is expressly 
advised that it is vital that he cooperate with the request 
that he provide the additional information, as these records 
may produce information that is critical to his claim.  
Connolly v. Derwinski, 1 Vet. App. 566 (1991).  

The regulations provide that in other radiation exposure 
claims not based on atmospheric nuclear weapons test 
participation or the occupation of Hiroshima and Nagasaki, a 
request will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records, to include the 
February 2001 independent medical opinion and copies of the 
veteran's statements and testimony, are to be forwarded to 
the Under Secretary of Health, who will be responsible for 
preparation of a does estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2007).

The Board observes that the development procedures set forth 
in 38 C.F.R. § 3.311(a)(2)(iii) differ from those involving 
atmospheric testing and the occupation of Hiroshima and 
Nagasaki in that the dose estimate is to be provided by the 
Under Secretary for Health rather than the appropriate 
service department.  Cf. 38 C.F.R. § 3.311(a)(2)(i) and (ii) 
(2007).  The RO did not forward the claim to the Under 
Secretary for Health for preparation of a probable dose 
estimate.  On remand, VA must forward the veteran's claims 
file to the Under Secretary for Health for preparation of a 
probable dose estimate to comply with 38 C.F.R. 
§ 3.311(a)(2)(iii).

In a February 2007 opinion, an independent medical examiner 
stated that whether the veteran suffered from infertility as 
a result of x-ray exposure during service, is, strictly 
speaking, too speculative to answer.  However, it is possible 
to say that that assertion is well within the realm of 
possibility.  As a result, the Board remanded the case for a 
medical examination to ascertain whether the veteran is in 
fact sterile.  As the veteran's representative points out, 
the VA examiner could only determine the presence and 
concentration of spermatozoa in the veteran's semen but could 
not assess motility.  To rule out sterility due to spermatic 
dysfunction, the VA would need an on-site specimen from the 
veteran to assess motility.  Therefore, on remand the veteran 
should be scheduled for another examination, to include 
collection, and testing, of an on-site semen specimen from 
the veteran to assess motility.  The veteran is cautioned 
that failure to cooperate in the development of the record 
may lead the Board to conclude that his claim should be 
denied.  See 38 C.F.R. § 3.655 (2007).  The Court has held 
that the "duty to assist is not always a one-way street." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that he can submit 
alternate evidence to support his claim 
for service connection for sterility, 
including statements from service medical 
personnel; statements from individuals 
who served with him ("buddy" certificates 
or affidavits) to corroborate in-service 
exposure to radiation; employment 
physical examinations; medical evidence 
from hospitals, clinics from which and 
private physicians from whom he may have 
received treatment, especially during 
service or soon after discharge; letters 
written during service; and insurance 
examinations.  Furnish the appellant the 
appropriate release of information forms 
in order to obtain copies of any post-
service private medical records 
identified by the veteran, which may be 
available.  Then, attempt to obtain all 
post-service medical records that the 
veteran indicates might be available, to 
include treatment records from any VA 
treatment facilities where the veteran 
may have been treated between 1946 and 
the present.  

2.  Attempt to complete the development 
of the evidence with regard to the 
missing service personnel and medical 
records and documentation of radiation 
exposure in accordance with the 
provisions of the VA Adjudication 
Procedure Manual, M21-1, Part III, 
paragraphs 4.23, 4.25, and 4.29, 
including having the veteran fill out a 
complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical 
Data.  The veteran should be instructed 
to include the organization(s) and 
medical facilities to which he was 
assigned while in the Army.  If he does 
not know the particulars, then VA should 
supply the veteran's service number, 
Social Security number, date of birth, 
dates of active duty, and any other 
relevant information in its possession.  
Then, contact the NPRC and the Department 
of the Army and request copies of all the 
veteran's service medical and personnel 
records, to include documentation of 
radiation exposure and Surgeon General 
Office and morning reports for his period 
of military service from June 1945 to 
November 1946.  Document all record 
requests in writing and include a copy of 
such requests and any responses in the 
claims file.  Any new evidence should be 
added to the claims file.

3.  After completion of 1 and 2 above, 
forward the veteran's claims file to the 
Under Secretary for Health for 
preparation of an estimate of the 
veteran's probable dose exposure to 
ionizing radiation in service.  See 38 
C.F.R. § 3.311(a)(2)(iii) (2007).

4.  After receipt of the dose estimate 
provided by the Under Secretary for 
Health, VA should review that dose 
estimate and determine whether any 
additional development of the ionizing 
radiation claim is required under 38 
C.F.R. § 3.311(b) (2007) and complete 
such development.  Then, determine 
whether the ionizing radiation claim 
requires any further review by the Under 
Secretary for Benefits pursuant to 38 
C.F.R. § 3.311(c) (2007).

5.  After completion of the above, 
schedule the veteran for VA examination 
by an appropriate specialist to ascertain 
whether the veteran is sterile.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the examiner should so 
indicate in the report.  All appropriate 
tests and studies should be accomplished, 
to include collection of an on-site 
specimen of the veteran's semen and 
testing for motility, and all clinical 
findings should be reported in detail.  

After eliciting a history from the 
veteran and reviewing the record and test 
results, the examiner should indicate 
whether the veteran is sterile.  If the 
examiner determines that the veteran is 
sterile, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's sterility 
(1) was the result of some incident of 
active service, to include exposure to 
ionizing radiation; or (2) was due to 
some other reason, such as, alcohol 
consumption. 

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

6.  After completion of the above and any 
other notice or development needed, VA 
should readjudicate the issue of service 
connection for sterility due to exposure 
to ionizing radiation.  If the 
determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


